                          UNITED STATES DISTRICT COURT
                       IN THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

 Kenneth Woodrow Johnson, Jr.,                        C.A. No. 4:17-cv-03355-RBH

                          Plaintiff,

    vs.                                        CONSENT ORDER AMENDING THE ORDER
                                                         OF DISMISSAL
 Biak L. Thang and Swift Transportation
 Co. of AZ, LLC,

                          Defendants.

          IT APPEARING to the Court that, upon motion of the Plaintiff and with the consent

of the Defendants, Plaintiff’s Motion to Reopen the Present Action, Restore it to the Calendar,

and in the Alternative, Issue an Amended Order of Dismissal should be granted pursuant to

Fed. R. Civ. P. 60(b)(6) and the Order of Dismissal (Dkt. 36) in the form of an Amended

Order of Dismissal, which shall provide the parties an additional 60 days to consummate

the settlement referenced below.

          The basis of the present Order is that the Plaintiff died intestate on June 6, 2019,

which was unrelated to the present litigation. Prior to Kenneth Woodrow Johnson, Jr.’s

death, the parties agreed in writing to full and final settlement where the Defendants would

tender $125,000.00 to the Plaintiff in exchange for a full and final release. The parties

confirmed the agreement by jointly filing a Notice of Settlement. (Dkt. 35). An Order of

Dismissal was filed on June 7, 2019, which required the settlement to be consummated by

August 6, 2019. (Dkt. 20).

          Plaintiff’s sister – Jennifer L. Vogel – was appointed as the Personal Representative

of the Estate of Kenneth Woodrow Johnson, Jr. by the South Carolina Probate Court for

the County of Marion on July 22, 2019. Given the complications arising from Kenneth
Woodrow Johnson, Jr.’s death, Plaintiff filed a Motion to Reopen the Present Action,

Restore it to the Calendar, and in the Alternative, Issue an Amended Order of Dismissal on

August 1, 2019, which requested an additional 60 days to finalize and consummate the

parties’ settlement. (Dkt. 37).

       By agreement of the parties, Defendants hereby consent to the entry of an order

granting Plaintiff’s motion in the form of an Amended Order of Dismissal, which provides

the parties an additional 60 days to finalize and consummate the above referenced

settlement.

       With the consent of the Defendants, it is hereby ORDERED that Plaintiff’s Motion

to Reopen the Present Action, Restore it to the Calendar, and in the Alternative, Issue an

Amended Order of Dismissal is GRANTED and the parties shall have an additional 60 days

to finalize and consummate the above referenced settlement.

August 16, 2019                                     s/R. Bryan Harwell
Florence, South Carolina                            R. Bryan Harwell
                                                    Chief United States District Judge


WE SO MOVE:

CHAPPELL, SMITH & ARDEN


s/ Jacob D. Born
Jacob D. Born
2801 Devine Street, Suite 300
Columbia, SC 29205
(803) 929-3600
(803) 929-3604 – fax
jborn@csa-law.com

ATTORNEYS FOR THE PLAINTIFF
WE SO CONSENT:

Moseley Marcinak Law Group, LLP


s/ Robert Moseley
Robert Moseley
P.O. Box 26148
Greenville, SC 29616
(864) 380-5339
rob.moseley@momarlaw.com

ATTORNEY FOR THE DEFENDANTS
